Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/19 includes an entry to non-patent literature without providing a date for the document. All other entries have been considered. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 38 (as in [00038]) is not included in FIG.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-5, 8-9, 11-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Martin. 
For claims 1 and 11, Martin (2451399) discloses a vehicle, comprising: a door (inherent); a window movably mounted within the door; and the window including a glass pane (2) and a corner piece (3) mounted to the glass pane, wherein the corner piece is a separate component from the glass pane.  
For claims 2 and 12, the corner piece is made of sheet metal, a hydrophilic material, such as to direct water thereover or thereacross.
For claims 5 and 13, the corner piece includes a body that includes a front edge, a rear edge, and a bottom edge, 
wherein the front edge (forwardmost edge of the invention) and the rear edge (upper rearward edge of the invention) meet together at an upper corner of the corner piece, 
the front edge and the bottom edge (bottom-most edge of the invention) meet together at a lower front corner of the corner piece, and 
the rear edge (rearward most edge) and the bottom edge meet together at a lower rear corner of the corner piece.  
For claims 4 and 14, the lower front corner of the corner piece is mounted to an angled lower rear edge of the glass pane (generally where 5 and 6 meet in FIG.1).   
For claims 8 and 17, comprising a curved surface (generally the c-shaped or l-shaped curve) connecting between the rear edge and the bottom edge.  
For claim 9, comprising an inward radius feature formed in the bottom edge.  
For claim 20, the corner piece is mounted to the glass pane. With regard to the process limitations of after securing the glass pane to the door, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sasaki (9114694). 
For claim 1, Sasaki discloses a vehicle window (FIG.1), comprising: 
a glass pane (13); and 
a corner piece (15B) attached to the glass pane and configured to direct water along an engineered drainage path.  
For claim 2, the corner piece is made of a hydrophilic (molded) material such as to direct water thereover or thereacross.  
For claim 5, the corner piece includes a body that includes a front edge, a rear edge, and a bottom edge (FIG.3).  

Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Oliver. 
For claims 1 and 11, Oliver (2508532) discloses a vehicle, comprising: a door (not numbered); a window movably mounted within the door; and the window including a glass pane (2) and a corner piece (6) mounted to the glass pane, wherein the corner piece is a separate component from the glass pane.  
For claim 20, the corner piece is mounted to the glass pane. With regard to the process limitations of after securing the glass pane to the door, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above in view of the well known prior art. 
For claim 3, Martin fails to disclose the corner piece coated with a hydrophilic coating.  
Examiner takes official notice that the well known prior art teach hydrophilic coatings as evidenced at least by Applicant’s admission at [00043] noting a specific brand name of such coating. 
It would have been obvious to one of ordinary skill in the art to have substituted the hydrophilic corner piece of Martin with corner piece of a material coated with hydrophilic coating as an obvious expedient to accomplish the same function and achieve the same predictable result. 
. 

Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above in view of the well known prior art. 
For claims 10 and 18-19, Martin states that the corner piece is bent, includes a flange, and is “secured to” the window (Col 2, lines 24-26) but fails to disclose an adhesive applied between the glass pane and the corner piece, the adhesive securing the corner piece to the glass pane and being a two-sided adhesive tape.  
The examiner takes official notice double-sided adhesive tapes are well known in the prior art for attaching and securing vehicle components and it would have been obvious to one of ordinary skill in the art to have substituted the securement of the glass pane and corner piece of Martin for double-sided tape of the well known prior art as an obvious expedient to accomplish the same function and achieve the same predictable result. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612